485



OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                       AUSTIN
.*


     -   .




             ”
                 .   .   .   .
Rwowbl.9             C. J. Wllile,     Page 3



                                 lo aharit  ) 8Pb all law uwapt-

         above        natlamed
                                       tlrntfarother thea tho property
                                     8bh1 ha aull and told."

                     miOl0     719,     Rovleed8titUt.8, FfPOVide8:
                     ~fOl1~pF~8he11k                          UM@fl'W
         tuKitlwa,        $0 vlt t
                     I. . . .

                     '7. lwllo ehaFIt1.r . -- All buIldIn                  b6-




tho tosa             of bow, tho     coort16?&1wmu3      the *tata@.

                     whothortha olub8 b puwt1amm   ~1~ob8sw8bl.
laetztutim#’             ir we of fad. BMO tho ahertn




                     Wo thereforehold        tbt   ukdor the fOOt8       sobPitted   to W
t~~~y~q~ti~i8ti                                    MO@   iraat@rr*tiO&           'l)ii8WU-
                               488


Raawahlo c. J. wllae, Pbge 4